Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed February 24, 2022 has been entered. 

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 2/24/2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Response to applicant’s amendment and arguments regarding Rejections under 35 U.S.C. 103
	Pages 17-20 of the applicant’s response as filed on 2/24/2022, follows:
As to the amended Claims 1, 14, and 27 
Based on the paragraph [0004] of the present application, it clearly proposes the problem that "If the biometric data is used in the system to authenticate users, it is necessary to store the biometric data for all users on the remote server.
However, the approach of storing the biometric data could result in a target of potential attacks. Therefore, it is necessary to propose an effective approach that can preserve biometric data integrity and achieve the identity verification." 
Accordingly, the objective of the amended claimed invention is to provide an identity verification approach that does not need to store the biometric data of the authorized person in the remote server. Specifically, based on the paragraphs [0028]-[0031] of the present application, the identification device 210 of the present invention computes the biometric data of individual user at first by using the SVM algorithm or the NN algorithm to train the user-data trained network algorithm 216 and the pre-trained network algorithm 217. 
Therefore, the present application reads the user-data trained network algorithm 216 and the pre-trained network algorithm 217 to analyze the decrypted bio-data Bio' of the verifying user and obtains the recognition result of likelihood vector R (i.e., The recognition result of likelihood vector R records the result of the inference algorithm, and the result can be used to compute likelihood probability between the biometric data of the authorized person and a decrypted biometric data of the verifying user). Clearly, the present application does not store the biometric data of the authorized person in the identification device and does not transfer the original biometric data in the verification operations, reducing the chance of the identification device being attacked by storing the original biometric data, and the pre-trained user data is also difficult to restore the user's original biometric data through reverse engineering. 
To further highlight the distinction between the present invention and the cited reference, Applicant has clearly added the limitations "the identification device does not store a biometric data of an authorized person for authenticating" and "the likelihood probability recorded by the recognition result of likelihood vector is used
to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person" into the amended independent Claims 1, 14, and 27 based on paragraphs [0004], [0029], and [0056] of the specification. The rejection of Claims 1, 14, and 27 are respectfully traversed for the reasons presented below. 

However, according to page 4 of Choudhury (the comparison cited in the Office Action), the content of page 4 belongs to section 4, and section 4 "SIMULATION RESULTS" of Choudhury is simply used to show the results of the simulation experiment. Specifically, the "comparison of histograms of privacy protected biometric signatures (PPBS)" recited in page 4 of Choudhury is only used to indicate the results of the simulation experiment. Based on the above disclosure, the comparison results are either 1 or 0 ("the comparison" is corresponded to "the recognition result of likelihood" by the Examiner), and the comparison of histograms of PPBS would not be calculated for likelihood or the probability range. (emphasis added)

	The Examiner notes that Choudhury’s comparison result does correspond to a “recognition result of likelihood” because this feature does not require an interpretation that the “recognition result of likelihood” is over a range of values, and thus, the comparison result of 0 or 1 of Choudhury may be interpreted as corresponding to these features. Additionally, the applicant’s specification does not teach a “range.” However, Choudhury has been removed as a reference in the rejection of the independent claims.
	Moreover, Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on the analysis meeting a threshold.  

Applicant respectfully points out that the comparison of histograms is simply used to verify whether the two generated images are different or similar in the experimental stage. Clearly, the disclosure of Choudhury has nothing to do with the operations of "generating the recognition result of likelihood vector" and "the recognition result of likelihood vector records likelihood probability between the biometric data of the authorized person and a decrypted biometric data of the verifying user", and Choudhury also fails to disclose any discussion of the "likelihood probability" which is used to determine that the biometric data is provided by the authorized person.

The Examiner notes that Choudhury’s comparison result does correspond to a “likelihood probability” because this feature does not require an interpretation that the “likelihood probability” is over a range of values, and thus, the comparison result of 0 or 1 of Choudhury may be interpreted as corresponding to these features. For example, the description of the term “likelihood probability” of a match between the bio-data Bio and the bio-data Bio’,  as included in [0029] of the printed publication of the application, includes no description that the “likelihood probability” is over a range or is anything more than a binary output (e.g., 0 or 1).  

Furthermore, as to the assertions recited on page 13 of the office action "Thus, the use of Choudhury would decrease the liability of storing sensitive biometric data by storing "privacy protected biometric signatures" (PPBS) as taught on at least page 4 of Choudhury". Applicant respectfully points 
Therefore, Choudhury   fails to  disclose the technical features "the identification device does not store a biometric data of an authorized person for authenticating", "wherein the recognition result of likelihood vector records likelihood probability between the biometric data of the authorized person and a decrypted biometric data of the verifying user" and "the likelihood probability recorded by the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person" recited in the amended independent Claims 1, 14, and 27, and Forest and Liu also fail to teach the aforementioned technical features. 
Based on the above reasons, it is submitted that Choudhury, Forest, and Liu fail to disclose all the technical features recited in the amended Claims 1, 14, and 27. For at least the aforementioned reasons, it is believed that the amended Claims 1, 14, and 27 are patentable over Choudhury, Forest, and Liu.

The Examiner has replaced Choudhury with another reference that teaches the newly amended features of, “the identification device does not store a biometric data of an authorized person for authenticating.”  The newly cited reference teaches a biometric template created at the time of enrollment, which is stored at a server in place of the raw biometric data.

Previous Claim Rejections - 35 USC § 112(a) and 35 USC § 112(b)
Claim 9-13 and 22-26 were previously rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). 
The applicant’s cancelation of claims 9-13 and 22-26 overcomes these rejections.

Claim Interpretation
Regarding, “generate a recognition result of likelihood vector according to the encrypted bio-data,” as recited in independent claim 1 (emphasis added), the Examiner interprets this feature as being encrypted data that is later decrypted before the comparison is performed because the disclosure of the invention does not support performing the biometric comparisons while at least one of the biometrics remains encrypted. Similar recitation also exists in independent claims 14 and 27. For example, homomorphic encryption and fuzzy encryption are not described in the application. Additionally, the original recitation of dependent claim 6 recited, “the encrypted bio-data which is decrypted to generate the recognition result of likelihood vector.” It should be noted, that dependent claim 6 was amended to remove this feature.

If the applicant does provide such support, the Examiner notes that Aronowitz in [0018] teaches the use of “fuzzy commitment” (i.e., fuzzy encryption) in order to conceal biometrics, and thus, Aronowitz teaches the comparison of encrypted biometrics during authentication.
	This interpretation is used as the basis of the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0351946 to Forest et al. (hereinafter referred to as “Forest”), and in view of US 2020/0104472 to Aronowitz (hereinafter “Aronowitz”).
Regarding claim 1, Forest teaches,  
A verification system, comprising: 
a bio-data capturing device (Forest, Fig. 1, mobile telephone 54A or computer 54C and vehicle 54N), comprising: 
a bio-data capturing circuit configured to capture a biometric data of a verifying user; 
Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” which includes the fingerprint sensor (i.e., “bio-data capturing device”) of the vehicle 54N. [0026] “At block 325, the method for biometric access enrollment to an enrollment entity, for example, a vehicle containing automobile onboard computer system 54N, for authentication.” (emphasis added)
Forest in [0030] states, “For example, the user can provide a fingerprint to a vehicle fingerprint sensor. (i.e., “bio-capturing circuit”) ” Then Bluetooth of [0030] can be used to transfer the biometric data to another device, such as, mobile device 54A. Only the mobile [telephone] device 54A or computer 54C can be close enough to communicate with Bluetooth.  The examiner interprets the vehicle 54N as part of the “bio-data capturing device.”
a first communication interface; and 
Fig. 1 shows the mobile [telephone] device 54A, computer 54C, vehicle 54N as communicating, using a network 150, and thus, these devices would inherently include a communication device (i.e., “first communication interface”) to communicate on the network 150, and to pass data, as described in [0030] of Forest.
a first processor …
Forest, Fig. 2, processing system 200.  Forest in [0017] states, “The processing system 200 can form at least a portion of the one or more computing devices, such as mobile device 54A, server 54B, computer 54C, and/or automobile onboard computer system 54N.” (emphasis added)
… coupled to the bio-data capturing circuit and the first communication interface, wherein the first processor is configured to encrypt the biometric data to generate an encrypted bio-data according to a first authentication data; and 
Examiner asserts that the first communication interface and the first processor are inherent features in the mobile device 54A or computer 54C of Forest. Forest [0022] states, “The user may initiate the communication on a user computing device (mobile device 54A and/or computer 54C) using a mobile application, a desktop application, or the like. The communication can generate a biometric signing request (BSR) based on biometric data for the user stored on the user computing device, using, for example, a trusted platform module. At block 310, as part of encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” SEE ALSO Fig. 3 Block 305-330, described in [0022-30].

	an identification device (Server 54B shown in figure 1 of Forest), comprising: 
a second communication interface … (Fig. 1, Server 54B in fig. 1 of Forest, is shown as being connected to a network and being able to connect with mobile telephone 54A or computer 54C and vehicle 54N (i.e., bio-data capturing device)) 
… communicatively connected to the first communication interface, wherein the second communication interface …
See Fig. 1 of Forest showing Server 54B in fig. 1 of Forest, is shown as being connected to a network and being able to connect with mobile telephone 54A or computer 54C and vehicle 54N (i.e., bio-data capturing device) Examiner asserts that the “second communication interface” of the “identification device” is an inherent feature of the Server 54B of Forest.  Regarding the “second communication interface” the examiner asserts this is the only communication interface associated with the “identification device” (i.e., server 54B), and that a server would inherently include a device used to communicate. 
… is configured to receive the encrypted bio-data; and 
Forest [0030] which states, “The biometric data transfer can entail, for example, using an encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” and Forest [0031] states, “… If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B”
a second processor … 
Examiner asserts that the second processor is an inherent feature of the Server 54B of Forest.  Additionally, Forest in [0017] states, “The processing system 200 can form at least a portion of the one or more computing devices, such as mobile device 54A, server 54B, computer 54C, and/or automobile onboard computer system 54N.”
Forest fails to teach,
… coupled to the second communication interface, wherein the identification device does not store a biometric data of an authorized person for authenticating, the second processor is configured to generate a recognition result of likelihood vector according to the encrypted bio-data …
However, Aronowitz teaches the above features,
While Forest does teach the use of biometrics in verification / authentication and Forest also teaches that the “server 54 does not contain the actual biometric data” (See Forest, [0025]), Aronowitz fully teaches that above features.
Aronowitz teaches enrollment biometric data is stored as a biometric template 105 that the Examiner interprets as corresponding to “wherein the identification device does not store a biometric data of an authorized person for authenticating” but instead stores a biometric template, instead of the biometric sample 100 (See fig. 1, and further explanation below).
Aronowitz at [0026] and fig. 1 teaches an enrollment process that collects a biometric sample 100 (see Fig. 1) from a biometric scanner 115, which is then converted to a biometric template 105.  
Aronowitz in [0027] teaches, at a later time, a biometric comparison in a computer system 125 (“identification device”) between the biometric template 105 (previously stored) and biometric test sample 110, that is taken at the later time.    
encrypted bio-data.” (emphasis added)
Aronowitz further teaches,
to generate a recognition result of likelihood vector… by using a user-data trained network algorithm and a pre-trained network algorithm, and encrypt the recognition result of likelihood vector by using a second authentication data;
Aronowitz in fig. 2A includes step 235 and at [0040] that utilizes a “neural network” / machine learning algorithm that uses “training data” (see Aronowitz first sentence [0040]), where the “training data” of Aronowitz corresponds to the “pre-trained network algorithm.” Then, the biometric comparison is performed at step 250 of fig. 2A and at [0043]. Thus, steps 235 and 250 teach “to generate a recognition result of likelihood vector… by using a user-data trained network algorithm and a pre-trained network algorithm” because Aronowitz teaches using training data (i.e., “pre-trained”) and Aronowitz’s biometric template 105 and biometric test sample 110 are also inputs (“user-data trained network algorithm”).    
Aronowitz in the middle of [0043] teaches that if the (authentication) biometric sample is “sufficiently close” to the (enrollment) biometric template, that the user is verified.
Forest also teaches, 
Additionally, Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold.
Regarding, “and encrypt the recognition result …”, Forest in the last sentence of [0030] teaches using an encrypted authentication channel such as TLS or another layer which would enable all communications (including a “recognition result”) to be encrypted when sent between devices (i.e., “bio-data capturing device” and “identification device”). 
	wherein the recognition result of likelihood vector records likelihood probability between the biometric data of the authorized person and a decrypted biometric data of the verifying user, and the likelihood probability recorded by the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person;
Aronowitz in the middle of [0043] teaches that if the (authentication) biometric sample is “sufficiently close” to the (enrollment) biometric template, that the user is verified. This corresponds to step 250 in fig. 2A of Aronowitz. 
Aronowitz in fig. 2A at step 255 determines if a match between the biometric template 105 and the biometric test sample 110 occurs, which corresponds to “the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person.”
Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold, and thus, this would correspond to a comparison that outputs a probability in a range.
wherein the first processor decrypts the encrypted recognition result of likelihood vector by using the first authentication data, and determines whether to generate an instruction according to a decrypted result. 
Forest [0027] states, “The server 54B can also send the first biometric signature and authorization token to the user computing device instead of the vehicle. Returning the first biometric signature and authorization token to the user computing device allows the vehicle to remain offline.” Forest [0031] also states, “... At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle.”  If the hash value is equal, the method of figure 4 proceeds to block 445, where the vehicle allows the user to access the vehicle.  Forest [0033] further describes figure 4 block 445 “the method proceeds to block 445 where the vehicle allows the user to access the vehicle.”  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest, which teaches the use of (raw) biometric data for 

 Regarding claim 14, Forest teaches the following,
A verification method, suitable for a verification system, wherein the verification system comprises
 a bio-data capturing device … (Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” and vehicle 54N)
… and an identification device , (Server 54B shown in figure 1 of Forest)
wherein the bio-data capturing device comprises 
a bio-data capturing circuit, 
Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” which includes the fingerprint sensor (i.e., “bio-data capturing device”) of the vehicle 54N. [0026] “At block 325, the method for biometric access enrollment further includes sending the first biometric signature to an enrollment entity, for example, a vehicle containing automobile onboard computer system 54N, for authentication.” (emphasis added)
Forest in [0030] states, “For example, the user can provide a fingerprint to a vehicle fingerprint sensor. (i.e., “bio-capturing circuit”) ” Then Bluetooth of [0030] can be used to transfer the biometric data to another device, such as, mobile device 54A. Only the mobile [telephone] device 54A or computer 54C can be close enough to communicate with Bluetooth.  The examiner interprets the vehicle 54N as part of the “bio-data capturing device.”
a first processor coupled to the bio-data capturing circuit, and 
Forest, Fig. 2, processing system 200.  Forest in [0017] states, “The processing system 200 can form at least a portion of the one or more computing devices, such as mobile device 54A, server 54B, computer 54C, and/or automobile onboard computer system 54N.” (emphasis added)
a first communication interface … 
Fig. 1 shows the mobile [telephone] device 54A, computer 54C, vehicle 54N as communicating, using a network 150, and thus, these devices would inherently include a communication device (i.e., “first communication interface”) to communicate on the network 150, and to pass data, as described in [0030] of Forest.
… coupled to the bio-data capturing circuit and the first processor, 
Examiner asserts that the first communication interface and the first processor are inherent features in the mobile device 54A or computer 54C of Forest and vehicle 54N. Examiner asserts that the first communication interface and the first processor are inherent features in the mobile device 54A or computer 54C of Forest. Forest [0022] states, “The user may initiate the communication on a user computing device (mobile device 54A and/or computer 54C) using a mobile application, a desktop application, or the like. The communication can generate a biometric signing request (BSR) based on biometric data for the user stored on the user computing device, using, for example, a trusted platform module. At block 310, as part of generating the BSR, the user computing device can generate a cryptographic hash of the user's biometric data.”  SEE ALSO Forest [0030] which states, “The biometric encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” SEE ALSO Fig. 3 Block 305-330, described in [0022-30].

wherein the identification device comprises …
… a second processor and …
… a second communication interface coupled to the second processor, …
Fig. 1, Server 54B in fig. 1 of Forest, is shown as being connected to a network and being able to connect with mobile telephone 54A or computer 54C and vehicle 54N (i.e., bio-data capturing device).
Forest fails to teach,
… wherein the identification device does not store a biometric data of an authorized person for authenticating,
However, Aronowitz teaches the above features,
Aronowitz teaches enrollment biometric data is stored as a biometric template 105 that the Examiner interprets as corresponding to “wherein the identification device does not store a biometric data of an authorized person for authenticating” but instead stores a biometric template, instead of the biometric sample 100 (See fig. 1, and further explanation below).
Aronowitz at [0026] and fig. 1 teaches an enrollment process that collects a biometric sample 100 (see Fig. 1) from a biometric scanner 115, which is then converted to a biometric template 105.  
Aronowitz in [0027] teaches, at a later time, a biometric comparison in a computer system 125 (“identification device”) between the biometric template 105 (previously stored) and biometric test sample 110, that is taken at the later time.    
Forest teaches the following features, 
… wherein the second communication interface is communicatively connected to the first communication interface, 

wherein the verification method comprises: 
capturing, by the bio-data capturing circuit, a biometric data of a verifying user; 
Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” which includes the fingerprint sensor (i.e., “bio-data capturing device”) of the vehicle 54N. [0026] “At block 325, the method for biometric access enrollment further includes sending the first biometric signature to an enrollment entity, for example, a vehicle containing automobile onboard computer system 54N, for authentication.” (emphasis added)
Forest in [0030] states, “For example, the user can provide a fingerprint to a vehicle fingerprint sensor. (i.e., “bio-capturing circuit”) ” Then Bluetooth of [0030] can be used to transfer the biometric data to another device, such as, mobile device 54A. Only the mobile [telephone] device 54A or computer 54C can be close enough to communicate with Bluetooth.  The examiner interprets the vehicle 54N as part of the “bio-data capturing device.”
encrypting, by the first processor, the biometric data to generate an encrypted bio-data according to a first authentication data; 
The Examiner asserts that the first communication interface and the first processor are inherent features in the mobile device 54A or computer 54C of Forest. Forest [0022] states, “The user may initiate the communication on a user computing device (mobile device 54A and/or computer 54C) using a mobile application, a desktop application, or the like. The communication can generate a biometric signing encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” SEE ALSO Fig. 3 Block 305-330, described in [0022-30].
transmitting, through the first communication interface, the encrypted bio-data to the second communication interface; 
Forest [0030] which states, “The biometric data transfer can entail, for example, using an encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” and Forest [0031] states, “… If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B”
generating, by the second processor, … 
Examiner asserts that the second processor is an inherent feature of the Server 54B of Forest.  Additionally, Forest in [0017] states, “The processing system 200 can form at least a portion of the one or more computing devices, such as mobile device 54A, server 54B, computer 54C, and/or automobile onboard computer system 54N.”
Forest fails to teach,
generating, … , a recognition result of likelihood vector according to the encrypted bio-data … 
However, Aronowitz teaches the above features,
While Forest does teach the use of biometrics in verification / authentication, Aronowitz fully teaches that above features.
Aronowitz teaches enrollment biometric data is stored as a biometric template 105 that the Examiner interprets as corresponding to “wherein the identification device does not store a biometric data 
Aronowitz at [0026] and fig. 1 teaches an enrollment process that collects a biometric sample 100 (see Fig. 1) from a biometric scanner 115, which is then converted to a biometric template 105.  
Aronowitz in [0027] teaches, at a later time, a biometric comparison in a computer system 125 (“identification device”) between the biometric template 105 (previously stored) and biometric test sample 110, that is taken at the later time.    
Please also see section above titled “Claim Interpretation” for the Examiner’s interpretation of the feature of “generating, … , a recognition result of likelihood vector according to the encrypted bio-data.” (emphasis added)  
… by using a user-data trained network algorithm and a pre-trained network algorithm, wherein the recognition result of likelihood vector records likelihood probability between the biometric data of the verifying user and a decrypted biometric data of the verifying user; (emphasis added) 
Aronowitz in fig. 2A includes step 235 and at [0040] that utilizes a “neural network” / machine learning algorithm that uses “training data” (see Aronowitz first sentence [0040]), where the “training data” of Aronowitz corresponds to the “pre-trained network algorithm.” Then, the biometric comparison is performed at step 250 of fig. 2A and at [0043]. Thus, steps 235 and 250 teach “to generate a recognition result of likelihood vector… by using a user-data trained network algorithm and a pre-trained network algorithm” because Aronowitz teaches using training data (i.e., “pre-trained”) and Aronowitz’s biometric template 105 and biometric test sample 110 are also inputs (“user-data trained network algorithm”).    
Aronowitz in the middle of [0043] teaches that if the (authentication) biometric sample is “sufficiently close” to the (enrollment) biometric template, that the user is verified.
Additionally, Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold.

Aronowitz in fig. 2A at step 255 determines if a match between the biometric template 105 and the biometric test sample 110 occurs, which corresponds to “the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person.”
Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold, and thus, this would correspond to a comparison that outputs a probability in a range.
encrypting, by the second processor, the recognition result of likelihood vector by using a second authentication data; and 
Regarding, “and encrypt the recognition result …”, Forest in the last sentence of [0030] teaches using an encrypted authentication channel such as TLS or another layer which would enable all communications (including a “recognition result”) to be encrypted when sent between devices (i.e., “bio-data capturing device” and “identification device”).
decrypt, by the first processor, the encrypted recognition result of likelihood vector by using the first authentication data to determine whether to generate an instruction or not according to a decrypted result. 
Further, Forest [0031] states, “... At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle. If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B, the method proceeds to block 425 where the vehicle denies access to the vehicle and the method ends at block 450.”)
Forest [0027] states, “The server 54B can also send the first biometric signature and authorization token to the user computing device instead of the vehicle. Returning the first biometric signature and 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest, which teaches the use of (raw) biometric data for authentication, with the teaching of Aronowitz, which teaches the storage and use of biometric template data in the verification / authentication. Additionally, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest which performs similarity comparison of raw biometric data, with the teachings of Aronowitz which performs artificial intelligence / machine learning based comparisons of biometric template data.  One of ordinary skill in the art would have been motivated to perform such additions to Forest provide the capability of using biometric templates in order to provide additional security and to prevent from storing raw biometric enrollment data in a server, which can be later be used for authentication, where the storing of the raw biometric data would be subject to liability from disclosure of the biometric data if it was hacked. Additionally, one of ordinary skill in the art would have been motivated to provide the enhanced comparison capability of Aronowitz, which uses artificial intelligence / machine learning assisted comparisons of biometric template data for the purpose of increasing the accuracy of the comparison by training the artificial intelligence system.  

Regarding claim 27, Forest teaches, 
A non-transitory computer readable storage medium comprising programs stored thereon, while loading the programs into a first processor of the bio-data capturing device ……
Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” which includes the fingerprint sensor (i.e., “bio-data capturing device”) of the to an enrollment entity, for example, a vehicle containing automobile onboard computer system 54N, for authentication.” (emphasis added)
Forest in [0030] states, “For example, the user can provide a fingerprint to a vehicle fingerprint sensor. (i.e., “bio-capturing circuit”) ” Then Bluetooth of [0030] can be used to transfer the biometric data to another device, such as, mobile device 54A. Only the mobile [telephone] device 54A or computer 54C can be close enough to communicate with Bluetooth.  The examiner interprets the vehicle 54N as part of the “bio-data capturing device.”
Forest, Fig. 1, mobile telephone 54A or computer 54C and vehicle 54N) and a second processor of an identification device, (Server 54B shown in figure 1 of Forest, Examiner asserts that the second communication interface and the second processor are inherent features of the Server 54B of Forest).
and a second processor of an identification device,
Server 54B shown in figure 1 of Forest
Forest fails to teach the following,
wherein the identification device does not store a biometric data of an authorized person for authenticating
However, Aronowitz teaches the above features,
While Forest does teach the use of biometrics in verification / authentication and Forest also teaches that the “server 54 does not contain the actual biometric data” (See Forest, [0025]), Aronowitz fully teaches that above features.
Aronowitz teaches enrollment biometric data is stored as a biometric template 105 that the Examiner interprets as corresponding to “wherein the identification device does not store a biometric data of an authorized person for authenticating” but instead stores a biometric template, instead of the biometric sample 100 (See fig. 1, and further explanation below).
Aronowitz at [0026] and fig. 1 teaches an enrollment process that collects a biometric sample 100 (see Fig. 1) from a biometric scanner 115, which is then converted to a biometric template 105.  
Forest teaches the following,
… and causes the first processor and the second processor to: 
capture a biometric data of a verifying user by a bio-data capturing circuit of the bio-data capturing device; 
Forest [0015-16] a mobile [telephone] device 54A or computer 54C of Figure 1, also known as “user computer device” which includes the fingerprint sensor (i.e., “bio-data capturing device”) of the vehicle 54N. [0026] “At block 325, the method for biometric access enrollment further includes sending the first biometric signature to an enrollment entity, for example, a vehicle containing automobile onboard computer system 54N, for authentication.” (emphasis added)
Forest in [0030] states, “For example, the user can provide a fingerprint to a vehicle fingerprint sensor. (i.e., “bio-capturing circuit”) ” Then Bluetooth of [0030] can be used to transfer the biometric data to another device, such as, mobile device 54A. Only the mobile [telephone] device 54A or computer 54C can be close enough to communicate with Bluetooth.  The examiner interprets the vehicle 54N as part of the “bio-data capturing device.”
encrypt, by the first processor, the biometric data to generate an encrypted bio-data according to a first authentication data; 
Examiner asserts that the first communication interface and the first processor are inherent features in the mobile device 54A or computer 54C of Forest. Forest [0022] states, “The user may initiate the communication on a user computing device (mobile device 54A and/or computer 54C) using a mobile application, a desktop application, or the like. The communication can generate a biometric signing request (BSR) based on biometric data for the user stored on the user computing device, using, for example, a trusted platform module. At block 310, as part of generating the BSR, the user computing device can generate a cryptographic hash of the user's biometric data.”  SEE ALSO Forest [0030] which states, “The biometric data transfer can entail, for example, using an encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), 
transmit the encrypted bio-data to a second communication interface of the identification device; 
Forest [0030] which states, “The biometric data transfer can entail, for example, using an encrypted and authenticated channel to transfer the biometric data (such as secured Bluetooth, secured WiFi, or TLS over some layer), requiring the user to encrypt the biometric data prior to the transmission” and Forest [0031] states, “… If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B.”
generate, by the second processor, … 
Examiner asserts that the second processor is an inherent feature of the Server 54B of Forest.  Additionally, Forest in [0017] states, “The processing system 200 can form at least a portion of the one or more computing devices, such as mobile device 54A, server 54B, computer 54C, and/or automobile onboard computer system 54N.” 
Forest fails to teach,
… a recognition result of likelihood vector according to the encrypted bio-data …
However, Aronowitz teaches the above features,
While Forest does teach the use of biometrics in verification / authentication and Forest also teaches that the “server 54 does not contain the actual biometric data” (See Forest, [0025]), Aronowitz fully teaches that above features.
Aronowitz teaches enrollment biometric data is stored as a biometric template 105 that the Examiner interprets as corresponding to “wherein the identification device does not store a biometric data of an authorized person for authenticating” but instead stores a biometric template, instead of the biometric sample 100 (See fig. 1, and further explanation below).
Aronowitz at [0026] and fig. 1 teaches an enrollment process that collects a biometric sample 100 (see Fig. 1) from a biometric scanner 115, which is then converted to a biometric template 105.  

Please also see section above titled “Claim Interpretation” for the Examiner’s interpretation of the feature of “generate, by the second processor, … a recognition result of likelihood vector according to the encrypted bio-data.” (emphasis added)
… a recognition result of likelihood vector …  by using a user-data trained network algorithm and a pre-trained network algorithm …
Aronowitz in fig. 2A includes step 235 and at [0040] that utilizes a “neural network” / machine learning algorithm that uses “training data” (see Aronowitz first sentence [0040]), where the “training data” of Aronowitz corresponds to the “pre-trained network algorithm.” Then, the biometric comparison is performed at step 250 of fig. 2A and at [0043]. Thus, steps 235 and 250 teach “to generate a recognition result of likelihood vector… by using a user-data trained network algorithm and a pre-trained network algorithm” because Aronowitz teaches using training data (i.e., “pre-trained”) and Aronowitz’s biometric template 105 and biometric test sample 110 are also inputs (“user-data trained network algorithm”).    
Aronowitz in the middle of [0043] teaches that if the (authentication) biometric sample is “sufficiently close” to the (enrollment) biometric template, that the user is verified.
Additionally, Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold.
Regarding, “and encrypt the recognition result …”, Forest in the last sentence of [0030] teaches using an encrypted authentication channel such as TLS or another layer which would enable all communications (including a “recognition result”) to be encrypted when sent between devices (i.e., “bio-data capturing device” and “identification device”).
wherein the recognition result of likelihood vector records likelihood probability between the biometric data of the authorized person and a decrypted biometric data of the verifying user, and the 14likelihood probability recorded by the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person;
Aronowitz in the middle of [0043] teaches that if the (authentication) biometric sample is “sufficiently close” to the (enrollment) biometric template, that the user is verified. This corresponds to step 250 in fig. 2A of Aronowitz. 
Aronowitz in fig. 2A at step 255 determines if a match between the biometric template 105 and the biometric test sample 110 occurs, which corresponds to “the recognition result of likelihood vector is used to determine whether the biometric data captured by the bio-data capturing circuit is provided by the authorized person.”
Forest in [0033] teaches a similarity analysis of the biometrics, where the similarity determination is based on a similarity result being greater than a threshold, and thus, this would correspond to a comparison that outputs a probability in a range.
encrypt, by the second processor, the recognition result of likelihood vector by using a second authentication data; and 
Regarding, “and encrypt the recognition result …”, Forest in the last sentence of [0030] teaches using an encrypted authentication channel such as TLS or another layer which would enable all communications (including a “recognition result”) to be encrypted when sent between devices (i.e., “bio-data capturing device” and “identification device”).
Further, Forest [0031] states, “... At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle. If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B, the method proceeds to block 425 where the vehicle denies access to the vehicle and the method ends at block 450.”)
decrypt, by the first processor, the encrypted recognition result of likelihood vector by using the first authentication data to determine whether to generate an instruction or not according to a decrypted result.
Regarding, “and encrypt the recognition result …”, Forest in the last sentence of [0030] teaches using an encrypted authentication channel such as TLS or another layer which would enable all communications (including a “recognition result”) to be encrypted when sent between devices (i.e., “bio-data capturing device” and “identification device”).
Forest [0027] states, “The server 54B can also send the first biometric signature and authorization token to the user computing device instead of the vehicle. Returning the first biometric signature and authorization token to the user computing device allows the vehicle to remain offline.” Forest [0031] also states, “... At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle.”  If the hash value is equal, the method of figure 4 proceeds to block 445, where the vehicle allows the user to access the vehicle.  Forest [0033] further describes figure 4 block 445 “the method proceeds to block 445 where the vehicle allows the user to access the vehicle.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest, which teaches the use of (raw) biometric data for authentication, with the teaching of Aronowitz, which teaches the storage and use of biometric template data in the verification / authentication. Additionally, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest which performs similarity comparison of raw biometric data, with the teachings of Aronowitz which performs artificial intelligence / machine learning based comparisons of biometric template data.  One of ordinary skill in the art would have been motivated to perform such additions to Forest provide the capability of using biometric templates in order to provide additional security and to prevent from storing raw biometric enrollment data in a server, which can be later be used for authentication, where the storing of the raw biometric data would be subject to liability from disclosure of the biometric data if it was hacked. Additionally, one of ordinary skill in the art would .  

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forest, in view of Aronowitz, and further in view of US 2016/0057139 McDonough et al. (hereinafter “McDonough”). 
Regarding claim 2, Forest and Aronowitz fail to teach,
wherein the bio-data capturing device stores a first secret message, the first processor computes a first token by using the first secret message, and the first communication interface transmits the first token to the identification device;
However, McDonough teaches the above features,
However, McDonough teaches the above recitation, because McDonough [0007] states, “The first computing device transmits a first token (“first token”) generated by the first computing device (“bio-data capturing device”) to the second computing device (“identification device”), where the first token includes a pre-stored shared key and an identifier associated with the first computing device (“first secret message”) and the first token is configured to render the first token invalid if copied for use as an identifier for another device.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest and Aronowitz with McDonough to incorporate computing a first token using the first secret message. One of ordinary skill in the art would have been motivated to perform such an addition to aid in securing communications by using tokens, which are based on communicated information, in order to prevent the leakage of biometric data to hackers, to increase security in the art of securely storing and using personal information. Additionally, Forest and McDonough are both contain art analogous to the claimed invention because they are in the same field of secure communications with the use of tokens.

Regarding claim 3, Forest and Aronowitz fail to teach,
wherein the identification device stores a second secret message, when the identification device receives the first token, the second processor is further configured to: compute the second authentication data according to the first token and the second secret message; 
However, McDonough teaches the above features, 
McDonough [0007] states, “a second token generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key and an identifier associated with the second computing device” (“second secret message”).
compute, by using the second authentication data, a second sharing message according to a key exchange protocol; 
McDonough [0007] states, “…. a second token (“second token”) generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key [which Examiner asserts is part of the first token, and thus, the second token is based at least partially on the first token] and an identifier associated with the second computing device and the second token is configured to render the second token invalid if copied for use as an identifier for another device.”
transmit, through the second communication interface, the second token and the second sharing message to the bio-data capturing device. 
McDonough [0007] states, “The first computing device receives a second token generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key and an identifier associated with the second computing device.”

Regarding claim 4, Forest and Aronowitz fail to teach,
wherein when the bio-data capturing device receives the second token and the second sharing message, the first processor is further configured to compute the first authentication data according to the second token and the first secret message, and compute a first sharing message by using the first authentication data according to the key exchange protocol. 
However, McDonough teaches the above features,
McDonough [0007] states, “the first computing device authenticates the second token via comparison to the first token. The second computing device obtains second user authentication data comprising at least one of (i) second biometric information from a user of the second computing device and (ii) a second wearable device identifier from a wearable device in communication with the second computing device and transmitting the second user authentication data to the first computing device. The first computing device authenticates the second user authentication data via comparison to the first user authentication data. The first computing device transmits, to the second computing device, information indicating a state of the first communication session to enable the second computing device to establish a second communication session with the remote computing device, where the second communication session is established using the state of the first communication session.”

Regarding claim 15, Forest and Aronowitz fail to teach,
wherein the bio-data capturing device stores a first secret message, the verification method further comprises: computing a first token, by the first processor, by using the first secret message. 
However, McDonough teaches the above features,
McDonough [0007] states, “The first computing device transmits a first token (“first token”) generated by the first computing device (“bio-data capturing device”) to the second computing device (“identification device”), where the first token includes a pre-stored shared key and an identifier associated with the first computing device (“first secret message”) and the first token is configured to render the first token invalid if copied for use as an identifier for another device.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest and Aronowitz with McDonough.  One of ordinary skill in the art would have been motivated to perform such an addition to incorporate computing a first token 

Regarding claim 16, Forest and Aronowitz fail to teach,
wherein the identification device stores a second secret message, the verification method further comprises proceeding the following steps when the identification device receives the first token: computing a second token by using the second secret message; 
computing the second authentication data according to the first token and the second secret message; 
However, McDonough teaches the above features,
McDonough [0007] states, “a second token generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key and an identifier associated with the second computing device” (“second secret message”)
computing, by using the second authentication data, a second sharing message according to a key exchange protocol; and 
McDonough [0007] states, “…. a second token (“second token”) generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key [which Examiner asserts is part of the first token, and thus, the second token is based at least partially on the first token] and an identifier associated with the second computing device and the second token is configured to render the second token invalid if copied for use as an identifier for another device.”
transmitting, through the second communication interface, the second token and the second sharing message to the bio-data capturing device. 


Regarding claim 17, Forest and Aronowitz fail to teach,
wherein the verification method further comprises: 
computing, by the first processor, the first authentication data according to the second token and the first secret message when the bio-data capturing device receives the second token and the second sharing message; and 
computing, by using the first authentication data, a first sharing message according to the key exchange protocol. 
However, McDonough teaches the above features,
McDonough [0007] states, “the first computing device authenticates the second token via comparison to the first token. The second computing device obtains second user authentication data comprising at least one of (i) second biometric information from a user of the second computing device and (ii) a second wearable device identifier from a wearable device in communication with the second computing device and transmitting the second user authentication data to the first computing device. The first computing device authenticates the second user authentication data via comparison to the first user authentication data. The first computing device transmits, to the second computing device, information indicating a state of the first communication session to enable the second computing device to establish a second communication session with the remote computing device, where the second communication session is established using the state of the first communication session.“

Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forest, in view of Aronowitz, in view of McDonough, and further in view of US 2013/0047243 to Radhakrishnan (hereinafter referred to as “Radhakrishnan”). 
Regarding claim 5, Forest, Aronowitz, and McDonough teach,
generate an encrypted time stamp corresponding to the encrypted bio-data, and transmit the encrypted bio-data and the encrypted time stamp to the identification device through the first communication interface if determining the first sharing message and the second sharing message are the same. (emphasis added) 
Forest [0026] discloses an “reservation time” and “authorization token expiration time/duration” which are “reservation details’ that are requested by the user. Thus, Forest discloses time stamps being sent from the user device (“bio-data capturing circuit”) to the server 54B (“identification device”). Additionally, Forest in paragraph [0030] describes using an encrypted channel to transfer data between the user computing device and the server 54B.
Forest, Aronowitz, and McDonough fail to teach, 
wherein the first processor is further configured to: disconnect a first communication link between the first communication interface and the second communication interface if determining the first sharing message is different from the second sharing message; and (emphasis added)
However, Radhakrishnan teaches the above recitation, 
Radhakrishnan at [0151] teaches terminating a session based on messages (passwords) not matching. “If the password and the second password match, TBAC module 110 may consider user 112 re-authenticated. If they do not match, TBAC module 110 may terminate a session represented by session token 115j or TBAC module 110 may resend the request for the second password 1110 to device 114.” Additionally, Forest [0031] states, “At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle. If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B, the method proceeds to block 425 where the vehicle denies access to the vehicle and the method ends at block 450.”  Additionally, McDonough teaches termination and terminating communication sessions throughout its disclosure.


Regarding claim 6, the combination of Forest, Aronowitz, McDonough and Radhakrishnan teaches,
wherein the second processor is further configured to: 
decrypt the encrypted bio-data according to the second authentication data, and compute the decrypted bio-data by using an inference algorithm, to generate the recognition result of likelihood vector; 
Decrypting a communication from the bio-data capturing device is taught by Forest, in paragraph [0022] which describes using a “trusted platform module” which encrypts and decrypts the biometric data of Forest that is being passed between the user computing device or vehicle and the server 54B. Forest, in paragraph [0005] and claims 3 and 10 teach using a cryptographic nonce to prevent an inference that the biometric data has been previously used for enrollment.  The cryptographic nonce is further described in paragraphs [0022-23] and [0025] of Forest, as being used to prevent multiple enrollments of the same biometric data.  Thus, Forest teaches the use of an “inference algorithm,” as recited in claim 6. Also, in Forest paragraph [0022] the user, using the user computing device, generates a cryptographic hash of the biometric data. Thus, “compute by an inference algorithm,” as recited in claim 6, is disclosed by Forest. Forest also discloses the server 54B generating the first biometric signature and storing the first biometric signature, without storing the user’s actual biometric data, while preventing the server from inferring that 
encrypt the recognition result of likelihood vector by using the second authentication data, and generate a discriminating time stamp corresponding to the encrypted recognition result of likelihood vector; and 
Forest [0026] teaches the creating a second biometric signature which includes the first biometric signature (i.e., recognition result of likelihood vector) and reservation time (i.e., discriminating time stamp), that is encrypted using private keys.
transmit, through the second communication interface, the encrypted recognition result of likelihood vector and the discriminating time stamp to the bio-data capturing device. 
Forest [0026] teaches the server 54B sending the first biometric signature and the authorization token (second signature) to the vehicle. Forest [0027] describes the server 54B sending the first biometric signature and the authorization token (second signature) to the user computer device, instead of the vehicle.

Regarding claim 7, Forest, Aronowitz, and McDonough fail to teach,
wherein the first processor is further configured to determine whether to disconnect the first communication link between the first communication interface and the second communication interface according to the decrypted result. 
However, Radhakrishnan teaches the above features,
Radhakrishnan [0004] “that access to the resource should be terminated in response to receiving the third token. The apparatus may then terminate the session token in response to the determination that access to the resource should be terminated.”

Regarding claim 18, Forest, Aronowitz, and McDonough teach,
generating an encrypted time stamp corresponding to the encrypted bio-data if the first sharing message and the second sharing message are the same, and transmitting the encrypted bio-data and the encrypted time stamp to the identification device through the first communication interface. 
Forest [0026] discloses an “reservation time” and “authorization token expiration time/duration” which are “reservation details’ that are requested by the user. Thus, Forest discloses time stamps being sent from the user device (“bio-data capturing circuit”) to the server 54B (“identification device”). Additionally, Forest in paragraph [0030] describes using an encrypted channel to transfer data between the user computing device and the server 54B.)
Forest, Aronowitz, and McDonough fail to specifically teach, 
wherein the verification method further comprises: 
disconnecting a first communication link between the first communication interface and the second communication interface if the first sharing message is different from the second sharing message; and 
However, Radhakrishnan teaches the above recitation, 
Radhakrishnan in [0151], teaches terminating a session based on messages (passwords) not matching. “If the password and the second password match, TBAC module 110 may consider user 112 re-authenticated. If they do not match, TBAC module 110 may terminate a session represented by session token 115j or TBAC module 110 may resend the request for the second password 1110 to device 114.” Additionally, Forest [0031] states, “At block 420, the vehicle determines if the hash digest generated by the vehicle equals a non-expired authorization token sent by the server 54B to the vehicle. If the hash digest does not equate to a non-expired authorization token sent to the vehicle by the server 54B, the method proceeds to block 425 where the vehicle denies access to the vehicle and the method ends at block 450.”  Additionally, McDonough teaches termination and terminating communication sessions throughout its disclosure.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest, Aronowitz, and McDonough with Radhakrishnan to 

Regarding claim 19, the combination of Forest, Aronowitz, McDonough and Radhakrishnan teach,
wherein the verification method further comprises:  
decrypting, by the second processor, the encrypted bio-data according to the second authentication data, and compute the decrypted bio-data by using an inference algorithm to generate the recognition result of likelihood vector;
Decrypting a communication from the bio-data capturing device is taught by Forest, in paragraph [0022] which describes using a “trusted platform module” which encrypts and decrypts the biometric data of Forest that is being passed between the user computing device or vehicle and the server 54B. Forest, in paragraph [0005] and claims 3 and 10 teach using a cryptographic nonce to prevent an inference that the biometric data has been previously used for enrollment.  The cryptographic nonce is further described in paragraphs [0022-23] and [0025] of Forest, as being used to prevent multiple enrollments of the same biometric data.  Thus, Forest teaches the use of an “inference algorithm,” as recited in claim 6. Also, in Forest paragraph [0022] the user, using the user computing device, generates a cryptographic hash of the biometric data. Thus, “compute by an inference algorithm,” as recited in claim 6, is disclosed by Forest. Forest also discloses the server 54B generating the first biometric signature and storing the first biometric signature, without storing the user’s actual biometric data, while preventing the server from inferring that the same biometric data was previously stored, as described in [0024-25] of Forest.
encrypting, by the second processor, the recognition result of likelihood vector by using the second authentication data; 
generating a discriminating time stamp corresponding to the encrypted recognition result of likelihood vector; and 
Forest [0026] describes the creating a second biometric signature which includes the first biometric signature (i.e., recognition result of likelihood vector) and reservation time (i.e., discriminating time stamp), that is encrypted using private keys.
transmitting, through the second communication interface, the encrypted recognition result of likelihood vector and the discriminating time stamp to the bio-data capturing device. 
Forest [0026] describes the server 54B sending the first biometric signature and the authorization token (second signature) to the vehicle. Forest [0027] describes the server 54B sending the first biometric signature and the authorization token (second signature) to the user computer device, instead of the vehicle.

Regarding claim 20, the combination of Forest, Aronowitz, McDonough and Radhakrishnan teaches,
wherein the verification method further comprises: determining, by the first processor, whether to disconnect the first communication link between the first communication interface and the second communication interface according to the decrypted result. 
Radhakrishnan [0004] “that access to the resource should be terminated in response to receiving the third token. The apparatus may then terminate the session token in response to the determination that access to the resource should be terminated.”

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Forest, in view of Aronowitz, in view of McDonough, further in view of Radhakrishnan and further in view of US 2003/0005310 to Shinzaki (hereinafter referred to as “Shinzaki”). 
Regarding claim 8, Radhakrishnan teaches,
disconnect the first communication link between the first communication interface and the second communication interface if the difference is greater than the threshold. 
Radhakrishnan [0004] and [0151], as discussed above with regards to termination / disconnection.
However, Forest, Aronowitz, McDonough, and Radhakrishnan fail to specifically teach, computing a difference between time stamps of encrypted data. 
Thus, Forest, Aronowitz. McDonough, and Radhakrishnan fail to teach the recitation of,  
wherein the first processor is further configured to: 
compute a difference between the encrypted time stamp and the discriminating time stamp, and determine whether the difference is less than a threshold or not;
However, Shinzaki teaches the above recitation, 
Shinzaki, in [0029] states, “If it is found, as the comparison result by the biometric feature data verifying section, that the to-be-verified biometric feature data matches the valid biometric feature data in terms of a predetermined matching condition, and also if it is found, as the comparison result by the time stamp verifying section, that a difference between the time stamp and the current time falls within a predetermined range, the user is identified as the authorized user of the portable electronic device.”
generate the instruction if the difference is less than or equal to the threshold, wherein the instruction is configured to control an operating device; and 
Shinzaki also teaches the above recitation, because Shinzaki in [0030-31] describes based on the comparison of the timestamps being within the predetermined range, have the  second transceiving interface of the portable electronic device send information to an external apparatus.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forest, Aronowitz, McDonough, and Radhakrishnan with Shinzaki to incorporate the features of computing a difference between time stamps of encrypted data and comparing the difference to determine if the difference were greater than a threshold. One of ordinary skill in the art would have been motivated to perform such an addition to aid in securing communications  

Regarding claim 21, Forest, Aronowitz, and McDonough fail to teach,
disconnecting, by the first processor, the first communication link between the first communication interface and the second communication interface if the difference is greater than the threshold. 
However, Radhakrishnan teaches the above features, 
Radhakrishnan [0004] and [0151], as discussed above with regards to termination / disconnection.
Forest, Aronowitz, McDonough, and Radhakrishnan fail to teach,
wherein the verification method further comprises: computing, by the first processor, a difference between the encrypted time stamp and the discriminating time stamp, and determining whether the difference is less than a threshold or not; 
However, Shinzaki teaches the above recitation, 
Shinzaki, in [0029] states, “If it is found, as the comparison result by the biometric feature data verifying section, that the to-be-verified biometric feature data matches the valid biometric feature data in terms of a predetermined matching condition, and also if it is found, as the comparison result by the time stamp verifying section, that a difference between the time stamp and the current time falls within a predetermined range, the user is identified as the authorized user of the portable electronic device.”
generating, by the first processor, the instruction if the difference is less than or equal to the threshold; and  
Shinzaki teaches the above recitation, because Shinzaki in [0030-31] describes based on the comparison of the timestamps being within the predetermined range, have the  second transceiving interface of the portable electronic device send information to an external apparatus)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495